                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                          CEDAR RAPIDS DIVISION

 JIMMY L. COOPER,

                                                      No. 21-CV-38-CJW-MAR
              Plaintiff,
 vs.                                             MEMORANDUM OPINION AND
                                                        ORDER
 ANDREW M. SAUL, Commissioner of
 Social Security,

              Defendant.
                            ___________________________

                                I.         INTRODUCTION
       This matter is before the Court on the Commissioner’s Motion to Dismiss
Plaintiff’s Complaint in Part. (Doc. 8). In particular, the Commissioner seeks an order
dismissing claimant Jimmy L. Cooper’s (“claimant”) constitutional claim under Seila
Law LLC v. Consumer Financial Protection. Bureau, 140 S. Ct. 2183 (2020) (plurality
opinion). Claimant filed a timely resistance. (Doc. 9). For the following reasons, the
Court grants the Commissioner’s motion.
                                     II.     ANALYSIS
       In his complaint, claimant stated the following constitutional claim:
              9. Pursuant to Seila Law LLC v. Consumer Fin. Prot. Bureau, 140
       S. Ct. 2183 (2020), the office of Commissioner of Social Security is
       unconstitutional, as the President does not have removal power and the
       Social Security Administration is exempt from budget limitations, placing
       the agency wholly outside of the President’s control.           Since the
       Commissioner’s office is unconstitutional, the ALJ’s are not
       constitutionally appointed. Plaintiff is entitled to a new hearing with a
       constitutionally appointed ALJ.

(Doc. 3, at 2). The Commissioner argues that claimant lacks standing to bring this
constitutional claim because claimant “cannot demonstrate an injury that is fairly
traceable to the constitutional problem he alleges” and because this Court cannot “redress
[claimant’s] alleged constitutional injury by issuing a favorable judgment in this case.”
(Doc. 8-1, at 4-5).
      In Seila Law, a law firm resisted the Consumer Financial Protection Bureau’s (the
“Bureau” or “CFPB”) efforts to enforce a civil investigative demand. 140 S. Ct. at
2194. The law firm argued that (1) it was harmed by actions taken under statutory
provisions authorizing the Bureau to issue civil investigative demands; (2) the Bureau’s
Director, under whose authority the demands had been issued, was protected by an
unlawful removal restriction; and (3) the removal restriction was inseverable from the
investigative provisions. Id. at 2196-208. The Supreme Court found a constitutional
defect in the CFPB statute, holding that the Bureau’s Director, an individual with “the
authority to bring the coercive power of the state to bear on millions of private citizens
and businesses,” must be removable by the President at will. Id. at 2200-201. The Court
also found the plaintiff there had standing to challenge a statutory restriction on the
President’s power to remove the Director because the plaintiff showed that it was harmed
by an action that was taken by the Director. Id.at 2195-196.
      In its analysis, the Supreme Court compared the Social Security Administration’s
(“SSA”) Commissioner’s authority to that of the Bureau’s Director:
      [T]he CFPB’s defenders note that the Social Security Administration ... has
      been run by a single Administrator since 1994. That example, too, is
      comparatively recent and controversial. President Clinton questioned the
      constitutionality of the SSA’s new single-Director structure upon signing it
      into law. See Public Papers of the Presidents, William J. Clinton, Vol. II,
      Aug. 15, 1994, pp. 1471–1472 (1995) (inviting a “corrective amendment”
      from Congress). In addition, unlike the CFPB, the SSA lacks the authority
      to bring enforcement actions against private parties. Its role is largely
      limited to adjudicating claims for Social Security benefits.

Id. at 2202.




                                            2
      In   Bellamy    v.   Commissioner    of   Social   Security,   No.   19-81572-CIV-
MATTHEWMAN, 2020 WL 7698952, at *2 (S.D. Fla. Dec. 28, 2020), the district court
denied a claimant’s motion to amend the complaint to add a constitutional challenge under
Siala Law, finding it would be futile. In doing so, the court found that in the above-
quoted language “the Supreme Court distinguished the CFPB from the SSA and that the
rulings in Seila do not apply to the SSA.” Id. This Court agrees with that reasoning.
Regardless of whether claimant has standing here, the Court finds that Seila Law does
not clearly apply to the SSA because the Commissioner lacks the authority to bring actions
directly against citizens like the Director of the CFPB could and did in Seila Law.
Claimant has cited no case that has held that Seila Law applies to the SSA and the Court
could find none. Absent binding authority holding that Seila Law applies to the SSA,
this Court is unwilling to extend its holding to the SSA.
      The limited power of the Commissioner shows why claimant also lacks standing
here, even if the Seila Law holding applies to the SSA. As the Commissioner points out,
the Supreme Court found the plaintiff in Seila Law had standing to challenge the
constitutionality of the statute because “it was ‘compelled to comply with the civil
investigative demand to provide documents it would prefer to withhold,’ a concrete injury
that was ‘traceable to the decision below.’” (Doc. 8-1, at 7 (quoting Seila Law, 140 S.
Ct. at 2196)). Here, claimant is appealing a decision by an administrative law judge
(“ALJ”) appointed by the Commissioner to review the Commissioner’s decisions. 42
U.S.C. § 902(a)(7).        ALJs exercise their authority independent of and without
involvement by the Commissioner. Thus, whether the Commissioner is or should be
removable at will by the President is irrelevant to the ALJ’s decision which claimant is




                                            3
appealing. Claimant’s injury—an adverse decision by an ALJ—is not fairly traceable to
the Commissioner’s conduct.1
       It is true, as claimant asserts, that “the Commissioner has broad authority over the
structure of the Agency and the rules governing the decisions made by the ALJs.” (Doc.
9, at 2). But claimant is not alleging he suffered an injury because of the structure of the
Agency or the rules governing ALJs. Claimant is alleging he suffered an injury because
of an ALJ’s decision issued independent of the Commissioner’s direct authority.
       The Court also agrees that claimant lacks standing here because the Court cannot
redress the constitutional injury claimant asserts. A party has standing to assert a claim
only if the party suffered “an injury to himself that is likely to be redressed by a favorable
decision.” Simon v. E. Ky. Welfare Rts. Org., 426 U.S. 26, 38 (1976). Here, if the
Court found in claimant’s favor on the constitutional claim, this Court could only remand
the case for a hearing before a properly appointed ALJ by a Commissioner removable at
will by the President. That ruling would not remedy the injury claimant asserts—that the
ALJ wrongfully denied him benefits. Although it is possible claimant could prevail at a
new hearing in front of a new ALJ, that success would not have anything to do with
whether the Commissioner was removable at will by the President.




1
  The Commissioner also argues that claimant’s constitutional challenge also fails because the
ALJ below was appointed by an acting commissioner who was removable at will. (Doc. 8-1, at
9-10). Claimant disagrees, pointing out that the ALJ issued the adverse decision after the
appointment of Commissioner Saul. (Doc. 9, at 4). The Court finds it unnecessary to address
this sub-issue because it finds claimant lacks standing regardless.


                                              4
                                III.   CONCLUSION
      For the reasons stated, the Court grants the Commissioner’s motion to dismiss
(Doc. 8) the portion of claimant’s complaint asserting a constitutional violation under
Seila Law.
      IT IS SO ORDERED this 9th day of July, 2021.



                                        _________________________
                                        C.J. Williams
                                        United States District Judge
                                        Northern District of Iowa




                                          5
